DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-9 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 10-12, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of: a first region including a first memory cell array; a second region arranged with the first region; and a third region arranged with the second region and including a second memory cell array. But, it fails to clarify: what is/are the definite positional relationship(s) between/among the first, second and third regions; and/or what is the definite meaning for the recited term of “arranged”; and/or whether or not it definitely means that the second region (or, the third region) is definitely arranged to be vertically, or horizontally, aligned with the first region (or, the second region); and/or whether or not the recited second region is definitely between the recited first and third regions; what is definitely included or not included in the recited second region.
Claim 2 recites the subject matters of: at least one portions selected from the group consisting of the first portions, the second portions, and the third portions, are connected to each other. But, it fails to clarify: whether the term of “at least one portions” definitely includes, or not includes, at least one portion; and/or, whether or not the recited term of “one portions” is definitely a single portion or multiple portions, and/or whether the recited “portions” are definitely selected from a single one or from each one of the recited first, second and third regions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-12, insofar as being in compliance with 35b USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 9,698,272; of record).
Ikeda discloses a semiconductor memory device (particularly see Figs. 1-5A, 6A, 7A, 19A, and/or 21A; DRAM), comprising: 
a first region including a first memory cell array (such as the leftist sub-array comprising at least the leftist two memory cells (or, the leftist two columns of memory cells along the First direction) at the bottom half of the memory device shown in Fig. 3, given that any practical memory device naturally involves a large amount of rows and columns of memory cells), 
a third region including a second memory cell array (such as the rightist sub-array comprising at least the rightest two memory cells (or, the rightest two columns of memory cells along the First direction) at the bottom half of the memory device shown in Fig. 3, given that any practical memory device naturally involves a large amount of rows and columns of memory cells),  
a second region (any region or regions that is/are between the above identified first and third regions) arranged with the first region, wherein the third region is arranged with the second region;   
each memory cell array including: 
a field effect transistor above a semiconductor substrate (11), including a gate (G), a source and a drain (top and bottom ends of 15), the gate being connected to a first wiring (WLi), and one of the source and the drain being connected to a second wiring (BLj): and 
a capacitor (Cij) below the transistor, including 
a first electrode (14) connected to the other of the source and the drain, 
a second electrode (P(12)) facing the first electrode, and 
a third electrode (12) connected to the second electrode and extending to the second region, wherein the second region includes a conductor (a portion of 12), the conductor connecting the third electrodes of the memory cell arrays.
Furthermore, it is noted that any potential implications regarding how the above first and second memory cell arrays are formed, such as whether they are formed together or separately, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
 Regarding claims 10-12, in addition to what have discussed above, it is further noted that the above transistor has a channel layer (15) containing an oxide semiconductor (IGZO)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D are cited as being related to a memory cell array structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898